Citation Nr: 0716282	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  05-05 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial compensable evaluation for the 
residuals of a ventral herniorrhaphy with scar. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from March 1980 to March 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 rating decision of the 
Winston-Salem, North Carolina, regional office (RO) of the 
Department of Veterans Affairs (VA).  The New York, New York, 
RO now has jurisdiction of this claim. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The record indicates that additional evidence was received 
from the veteran at the RO in April 2005, prior to transfer 
of the records to the Board.  The evidence consists of an 
April 2005 private hearing examination, and it contains a 
diagnosis of tinnitus.
This evidence was received after the most recent supplemental 
statement of the case was issued in March 2005.  Where the 
agency of original jurisdiction receives pertinent evidence 
after the most recent supplemental statement of the case, it 
is required to issue a new supplemental statement of the 
case.  38 C.F.R. § 19.37(a) (2006).
In addition, at the time of the last VA examination of the 
veteran's hernia in May 2004, there was no evidence that the 
hernia had recurred.  In addition, this examination was done 
without the benefit of the claims folder.  However, June 2004 
VA treatment records indicate that the hernia had recurred.  
The veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to determine the severity of 
his hernia.  All indicated tests and 
studies should be conducted.  The claims 
folder must be made available to the 
examiner for review with the examination.  

2.  If any benefit sought on appeal, 
remains denied, issue a supplemental 
statement of the case, before returning 
the case to the Board, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

